Opinion issued July 28, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00521-CV
———————————
In re G & A Cobb Family Limited Partnership d/b/a Cobb Real
Estate & Construction, Aleene B. Cobb, and James G. Cobb, Jr., Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relators,
G & A Cobb Family Limited Partnership d/b/a Cobb Real Estate &
Construction, Aleene B. Cobb, and James G. Cobb, Jr., have filed a petition for
writ of mandamus, challenging the trial court’s (1) written order denying
relators’ motion to transfer venue and (2) implied ruling denying relators’
motion to abate.  Relators have moved to
dismiss the petition for writ of mandamus, stating that they no longer seek
mandamus relief because the underlying case settled.[1]  No opinion has issued.  
Accordingly, we grant relators’
motion, and the petition for writ of mandamus is dismissed.  
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
 




[1]
          The underlying case is Daniel E. Mabry et al. v. G & A Family
Limited Partnership d/b/a Cobb Real Estate & Construction, Aleene B. Cobb,
and James G. Cobb, Jr., No. 10CV1649, in the 56th District Court of
Galveston County, Texas, the Honorable Lonnie Cox presiding.